Citation Nr: 0603010	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-28 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for benefits 
administered by the Department of Veterans Affairs (VA).


WITNESSES AT HEARING ON APPEAL

Appellant, a service comrade, and an interpreter


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
claimant does not have the required military service to be 
eligible for VA benefits.

The Board notes that the appellant has previously raised this 
claim, and it has been the subject of several final rating 
actions, dating from 1950 forward.  His most recent attempt 
to reopen his claim was in February 2004, and it is clear 
that the RO denied it by a decision in July 2004, having 
conducted a de novo review of the evidence.  In spite of the 
fact that the RO apparently reopened a previously denied 
claim, assumedly based upon a belief that new and material 
evidence has been presented, the Board is required to 
determine whether new and material evidence has been received 
before it can reopen a claim and readjudicate it on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In this case, the Board 
agrees that new and material evidence, in the form of VA Form 
21-3101 Request for Information, received in October 2004 and 
containing a re-verification of the appellant's service, has 
been received so as to justify a reopening of the appellant's 
claim.  Thus, the Board has proceeded to make a determination 
on the merits of the claim.

In correspondence from the appellant dated in April 2005, he 
mentioned that he had requested the intercession of a private 
attorney.  However, it is clear that that the mentioned 
attorney has not provided any assistance in this case, as the 
record does not contain any correspondence from him or 
acknowledgment of the April 2005 correspondence, nor does the 
record contain any document acknowledging the formal 
appointment of a representative, private or otherwise.  
Accordingly, there is no recognized representative in this 
case.

The Board notes that in a statement submitted by the 
appellant in October 2005, he requested that his claim be 
expedited due to his age and health problems.  In January 
2006, the Board granted the appellant's motion to advance the 
case on the docket pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).

FINDINGS OF FACT

The National Personnel Records Center (NPRC)/U.S. Army 
Reserve Personnel Center has repeatedly certified that the 
appellant in this case had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 3.40, 3.41, 3.203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from a 
claim filed in 2004.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a veteran under the law.  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
Specifically, since 1990 he has been repeatedly notified of 
the criteria for meeting the basic eligibility requirements 
for VA benefits and of the necessary criteria and the reasons 
that his claim had been denied by means of the discussions in 
the March 2004 decision, the July 2004 statement of the case 
(SOC), and the January 2005 supplemental statement of the 
case (SSOC).  There is no indication of any relevant records 
that the RO failed to obtain.  There is no reasonable 
possibility that obtaining a VA medical opinion would 
substantiate this claim, which has been denied because of a 
lack of qualifying service.  Moreover, in this particular 
case, the RO notified the appellant of the provisions of the 
VCAA in a letter dated in April 2002.

Because it has not been established that the appellant meets 
the definition of a "veteran" under the law for VA 
purposes, and since there is no additional and pertinent 
information to dispute the service department finding, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1) (2005).  This case hinges upon the 
threshold determination as to whether the appellant has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice from VA 
can change the appellant's legal status as certified to VA by 
the service department.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  Any error for noncompliance 
with the notice provisions of the VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Factual Background

Records reflect that the appellant sustained a gunshot wound 
of the left thigh in August 1945 for which he was 
hospitalized until October 1945, and filed a service 
connection claim for that condition which was denied in 
February 1950.  The record contains a Request for Army 
Information Form (Guerrilla) requesting details regarding the 
appellant's service.  Verification of service was received 
indicating that the appellant had no recognized guerrilla 
service, nor was he a member of the Philippine Commonwealth 
Army inducted into the service of the Armed Forces of the 
United States.  That was the basis for the 1950 denial of his 
claim.  

In November 1989 the appellant again filed a service 
connection claim for a gunshot wound to the thigh.  In 
January 1990, the RO informed the appellant that the 
Department of the Army had certified that he had not rendered 
valid service in the Armed Forces of the United States either 
as a member of the Philippine Commonwealth Army (USAFFE) or 
as a recognized guerrilla, and that therefore no VA benefits 
could be payable to him.  The appellant was informed of the 
same information in numerous letters from the RO dated from 
1990 to 2004.

In October 1991, the appellant submitted in support of his 
claim an Affidavit for Philippine Army Personnel, reflecting 
service from August 1943 to May 1946.  In January 1992, the 
U.S. Army Reserve Personnel Center was asked to reverify the 
appellant's military service, considering August 1945 
correspondence to the appellant's family which indicated that 
the appellant, described as a Philippine guerrilla, was 
admitted for hospitalization in August 1945 due to a gunshot 
wound to the thigh.  On reverification dated in June 1992, it 
was determined that the evidence submitted was insufficient 
to warrant a change in the prior negative certification of 
October 1949.

The appellant and a military comrade presented testimony at a 
hearing held at the RO in October 1992, to the effect that 
the appellant should be recognized as a member of the U.S. 
Armed Forces, Far East (USAFFE).  

The appellant also submitted some original documents dated in 
1945 relating to his identification and medical condition, 
and a March 1953 request to reconsider his military status.  

In July 1993 and again in late 1994 or early 1995, the U.S. 
Army Reserve Personnel Center was again asked to re-verify 
the appellant's military service, considering this and other 
duplicate evidence.  On reverifications dated in November 
1993 and January 1995, it was again determined that the 
evidence submitted was insufficient to warrant a change in 
the prior negative certification of October 1949.

In February 2004, the appellant most recently filed a service 
connection claim for residuals of a gunshot wound to the 
thigh.  In support of the claim, he offered for the record a 
certification from the General Headquarters of the Armed 
Forces of the Philippines, Office of the Adjutant General, 
dated in November 1999.  This document is purported to 
certify that the appellant's military records show he had 
military status as a guerrilla from August 1943 to May 1946.  
Essentially the same document dated in April 2004 was added 
to the record thereafter.


In August 2004, the RO requested recertification of the 
appellant's status, using a different birthdate and two other 
birthdates that had been previously listed on verification 
forms.  In October 2004 verification was received from the 
NPRC expressly certifying that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

III.  Pertinent Law and Regulations

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law 
also authorizes payment of a pension to a veteran who has the 
requisite service.  38 U.S.C.A. § 1521 (West 2002).

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2005).  However, such service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203 (2005).  These regulations have their basis in 
statute, at 38 U.S.C.A. § 107(a).  See Dela Pena v. 
Derwinski, 2 Vet. App. 80 (1992), wherein the Court upheld 
the constitutionality of 38 U.S.C.A. § 107(a), following the 
"reasoning and wisdom" of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991).


IV.  Analysis

The appellant contends that he has valid military service 
warranting a finding that he has basic eligibility for VA 
benefits.  In a Veteran's Application for Compensation and/or 
Pension, VA Form 21-526, filed in February 2004, the 
appellant stated that he is disabled due to residuals of a 
gunshot wound to the thigh sustained during service in 1945.  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  For the purpose of establishing 
entitlement to benefits, VA may accept evidence of service 
submitted by a claimant, such as a Department of Defense (DD) 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate United States service 
department under the following conditions: (1) The evidence 
is a document issued by the United States service department; 
(2) The document contains needed information as to length, 
time and character of service; and, (3) in the opinion of VA 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).

Requests for official certification of the appellant's 
service have been repeatedly obtained for the record.  The 
record contains numerous certifications dated as early as 
January 1950 and as recently as October 2004, all of which 
reflect that the U.S. Army Reserve Personnel Center/NPRC have 
expressly certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In claims 
for VA benefits where requisite veteran status is at issue, 
the relevant question is whether the claimant has qualifying 
service under title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Thus, if the United 
States service department refuses to verify the appellant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria, supra.

In summary, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The Board notes that the proper course 
for the applicant who believes there is a reason to dispute 
the report of the service department or the contents of 
military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  We must emphasize that recognition of his service 
by the Philippine government, although sufficient for 
entitlement to benefits from that government, is not equally 
sufficient for benefits administered by VA; this Department 
is bound to follow the certifications by the service 
departments with jurisdiction over U.S. military records.

The Board notes that the VA has taken into account three 
different birthdays that have been reported for the 
appellant, and has taken steps to re-verify the appellant's 
service using all three reported dates.  Recertification of 
service was determined to be warranted in light of that 
information and was undertaken in September 2004, again 
yielding a negative response in October 2004.  Accordingly, 
the Board finds that VA has fulfilled its duty under 38 
C.F.R. § 3.203(c).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 
3.1(y)(1).


ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA benefits 
is not demonstrated, and the appeal is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


